DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 12/28/2018. Claims 1-15 are presented in the case. Claims 1, 5 and 11 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed Chinese Patent Application No. 201610706251.0, filed on August 23, 2016 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 12/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recites ‘setting an allowable maximum number of copy content items of the clipboard’; however, it should recite ‘setting an allowable maximum number of copy content items in the clipboard’.
Claim 11 recites ‘configured to set up a clipboard for setting an allowable number of copy content items of the clipboard’; however, it should recite .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 4-6, 8-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, 5, 9 and 11 recite the limitation "the copy contents". There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 8 and 13 recite the limitation "the content". There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 5 and 11 recite the limitation "the multiple pieces of contents". There is insufficient antecedent basis for this limitation in the claims.

Claims 6 and 12 recite the limitation "the number of the copy content items". There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 6, 10, 12 and 15 recite the limitation "the items". There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 8 and 13 recite the limitation "the item". There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. All of the limitations of Claim 6 are already recited in parent Claim 5 from which Claim 6 depends. Applicant may cancel the claim(s), amend 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (hereinafter Han), US 20120246594 A1, in view of Huang et al. (hereinafter Huang), US 20160154686 A1.

Regarding independent claim 1, Han teaches a clipboard control method based on a mobile terminal ([0003] discloses a portable terminal and a method for managing items on a clipboard of the portable terminal that enables a user to copy text and data items simultaneously on to the clipboard and to paste the copied items individually where and when the user intends), comprising:
(A) setting a clipboard, comprising: setting an allowable maximum number of copy content items of the clipboard (Fig. 6, 603; [0082]-[0083] discloses the clipboard window 630 may be divided into a certain number of partitions each having at least one preview data item 635 representing the corresponding clip data item copied and stored by the user. The clipboard window 630 can be configured so as to be divided into a number of partitions as many as the clip data items saved until then or a fixed number of partitions) and a clearing time, the clearing time being a survival time of one item of copy content in the clipboard ([0045] discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time (i.e. a clearing time) having elapsed from when the respective clip and/or preview data item was copied); and setting the clipboard to be able to save multiple pieces of copy contents at the same time ([0057] discloses multiple clip data items may be saved on the clipboard accumulatively);
(B) receiving an operation instruction from a user to copy the multiple pieces of copy contents, processing the copy contents in the clipboard, and saving the multiple pieces of the copy contents in the clipboard when the multiple pieces of contents need to be copied (Fig. 2; [0049]-[0056] discloses an operation for copying certain data to generate and save a clip data item, describes the control unit can detect an event for selecting a part or whole of the execution screen having the items, detect a copy command event for copying the selected data item, execute copy command for the data items, process the copied data into a clip data item and store the generated clip data item; [0057] discloses the data copy operation according to the first and second type events may be repeated according to the user's intention. Accordingly, multiple clip data items may be saved on the clipboard accumulatively); and
describes receiving a call for pasting (e.g., inserting) a clip data item stored on the clip board; Fig. 6; [0081] describes the event for calling a clip data item can be input by a user), displaying all the copy content items in the clipboard … according to the selected paste function (Fig. 5, 505; [0076] describes display the clipboard window, the clipboard window presents a plurality of preview data items representing respective clip data items; Fig. 6, 630, 635; [0082] illustrates the clipboard window 630 may be overlaid on the display region 610. The clipboard window 630 may be divided into a certain number of partitions each having at least one preview data item 635 representing the corresponding clip data item copied and stored by the user), selecting and pasting a specified content as needed (Fig. 5, 507; [0077] describes receiving an event for pasting a preview data item selected by the user in the clipboard window to a position designated by the user on the screen; Fig. 5, 509; [0078] describes the control unit 150 calls the clip data item represented by the preview data item selected by the paste event from the clipboard and pastes the clip data item to the position designated by the paste event).
Han does not explicitly disclose receiving an operation instruction from the user to select a paste function when needing to paste, displaying all the copy content items in the clipboard based on creating time of the items according to the selected paste function.
However, in the same field of endeavor, Huang teaches receiving an operation instruction from the user to select a paste function when needing to paste (Fig. 1, S103; [0039] a triggering signal for triggering the clipboard function key is received, and a clipboard containing one or more copying items is displayed), displaying all the copy content items in the clipboard based on creating time of the items according to the selected paste function (Fig. 4, 304; [0039] depicts presenting a clipboard containing a plurality of copying items 305; Fig. 5, 503; [0073] describes the copying items on the clipboard are sorted in a reverse order according to copying time(s) of the copying items, to provide sorted copying items, a copying time of the copying item refers to the time and/or date when the copying item is copied; [0052] discloses when the copying items on the clipboard is previously sorted, a set of copying items selected from the beginning of the sorted copying items can be displayed, the number of the copying items in the set of copying items being equal to the preset display threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying a sorted copying items on the clipboard according to the time and/or date when the copying item is copied in responding to receiving a paste command request as suggested in Huang into Han’s system because both of these systems are addressing to improve the issues associated with the conventional clipboard operations on mobile devices. This modification would have been motivated by the desire to provide a sorted  list of copied items in the clipboard and display the latest copied items  (Huang, [0049]-[0051]).

Regarding dependent claim 2, the combination of Han and Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches
discloses the copying items on the clipboard are sorted in a reverse order according to copying time(s) of the copying items, to provide sorted copying items, the number of the copying items in the set of copying items being equal to the preset display threshold), and creating a copy content item in the clipboard for the copy operation ([0052]-[0053] discloses a copying item can be added to the clipboard);
wherein the copy content item comprises a creating time of the item, and an item content ([0073]; [0046] discloses the copying items in the clipboard comprise a copying time and a copying content);
the creating time of the item is the time when the item is created ([0073] discloses a copying time of the copying item refers to the time and/or date when the copying item is copied); and
the item content is the content copied from the copy operation ([0046] discloses a copying item that is requested by the copying request can be an item that the user desires to copy and use).

Regarding dependent claim 3, the combination of Han and Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Han further teaches when a storing time of a copy content item in the clipboard exceeds the clearing time, deleting the copy content item ([0045] discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time (i.e. a clearing time) having elapsed from when the respective clip and/or preview data item was copied).

Regarding dependent claim 4, the combination of Han and Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Han further teaches
 (B31) when the clipboard is empty and when a copy content item is created, obtaining the creating time of the copy content item, and setting a timeout time for a timer to be a clearing time, and then starting the timer ([0045] discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time having elapsed from when the respective clip and/or preview data item was copied. This implicitly discloses a timer is set and started when a clip or preview data item is created and set with the predefined amount of time);
(B32) when the earliest saved copy content item in the clipboard is deleted, turning off the timer when the clipboard is empty after the deletion; or, obtaining the creating time of the earliest saved copy content item in the clipboard when the clipboard is not empty after the deletion, and setting the timeout time of the timer as the clearing time, and then restarting the timer ([0045] discloses the clip and preview data items can be preserved in the clipboard 140 until the user deletes such items. This implicitly discloses a timer is deleted after a clip or preview data item is deleted); and
(B33) when the timer expires, deleting the earliest saved copy content item in the clipboard, turning off the timer when the clipboard is empty after the deletion; or, discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time having elapsed from when the respective clip and/or preview data item was copied. This implicitly discloses a clip or preview data item is deleted when the timer expires).

Regarding independent claim 5, Han teaches a clipboard control method based on a mobile terminal ([0003] discloses a portable terminal and a method for managing items on a clipboard of the portable terminal that enables a user to copy text and data items simultaneously on to the clipboard and to paste the copied items individually where and when the user intends), comprising:
(A) setting a clipboard, comprising setting an allowable number of copy content items in the clipboard (Fig. 6, 603; [0082]-[0083] discloses the clipboard window 630 may be divided into a certain number of partitions each having at least one preview data item 635 representing the corresponding clip data item copied and stored by the user. The clipboard window 630 can be configured so as to be divided into a number of partitions as many as the clip data items saved until then or a fixed number of partitions) and a survival time corresponding to each copy content in the clipboard ([0045] discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time (i.e. a survival time) having elapsed from when the respective clip and/or preview data item was copied), and setting the clipboard to be discloses multiple clip data items may be saved on the clipboard accumulatively);
(B) receiving an operation instruction from a user to copy the multiple pieces of contents, processing the copy contents in the clipboard, and saving the multiple pieces of the copy contents in the clipboard when the multiple pieces of contents need to be copied (Fig. 2; [0049]-[0056] discloses an operation for copying certain data to generate and save a clip data item, describes the control unit can detect an event for selecting a part or whole of the execution screen having the items, detect a copy command event for copying the selected data item, execute copy command for the data items, process the copied data into a clip data item and store the generated clip data item; [0057] discloses the data copy operation according to the first and second type events may be repeated according to the user's intention. Accordingly, multiple clip data items may be saved on the clipboard accumulatively); and
(C) receiving an operation instruction from the user to select a paste function when needing to paste (Fig. 5, 503; [0075] describes receiving a call for pasting (e.g., inserting) a clip data item stored on the clip board; Fig. 6; [0081] describes the event for calling a clip data item can be input by a user), displaying the multiple pieces of the copy contents … according to the selected pasting function (Fig. 5, 505; [0076] describes display the clipboard window, the clipboard window presents a plurality of preview data items representing respective clip data items; Fig. 6, 630, 635; [0082] illustrates the clipboard window 630 may be overlaid on the display region 610. The clipboard window 630 may be divided into a certain number of partitions each having at least one preview data item 635 representing the corresponding clip data item copied and stored by the user), selecting and pasting a specified content as needed (Fig. 5, 507; [0077] describes receiving an event for pasting a preview data item selected by the user in the clipboard window to a position designated by the user on the screen; Fig. 5, 509; [0078] describes the control unit 150 calls the clip data item represented by the preview data item selected by the paste event from the clipboard and pastes the clip data item to the position designated by the paste event).
Han does not explicitly disclose receiving an operation instruction from the user to select a paste function when needing to paste, displaying the multiple pieces of the copy contents sequentially according to the selected paste function.
However, in the same field of endeavor, Huang teaches receiving an operation instruction from the user to select a paste function when needing to paste (Fig. 1, S103; [0039] a triggering signal for triggering the clipboard function key is received, and a clipboard containing one or more copying items is displayed), displaying the multiple pieces of the copy contents sequentially according to the selected paste function (Fig. 4, 304; [0039] depicts presenting a clipboard containing a plurality of copying items 305; Fig. 5, 503; [0073] describes the copying items on the clipboard are sorted in a reverse order according to copying time(s) of the copying items, to provide sorted copying items, a copying time of the copying item refers to the time and/or date when the copying item is copied; [0052] discloses when the copying items on the clipboard is previously sorted, a set of copying items selected from the beginning of the sorted copying items can be displayed, the number of the copying items in the set of copying items being equal to the preset display threshold).


Regarding dependent claim 6, the combination of Han and Huang teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Han teaches
(A10) setting the clipboard; the setting of the clipboard comprising setting a maximum number of the copy content items and clearing time, wherein the number of the copy content items is an upper limit of the items of copy contents in the clipboard (Fig. 6, 603; [0082]-[0083] discloses the clipboard window 630 may be divided into a certain number of partitions each having at least one preview data item 635 representing the corresponding clip data item copied and stored by the user. The clipboard window 630 can be configured so as to be divided into a number of partitions as many as the clip data items saved until then or a fixed number of partitions); the clearing time is a survival time of one copy content item in the clipboard ([0045] discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time (i.e. a clearing time) having elapsed from when the respective clip and/or preview data item was copied).

Regarding dependent claim 7, the combination of Han and Huang teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Han further teaches when a storing time of a copy content item in the clipboard exceeds the clearing time, deleting the copy content item ([0045] discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time (i.e. a clearing time) having elapsed from when the respective clip and/or preview data item was copied).

Regarding dependent claim 8, the combination of Han and Huang teaches all the limitations as set forth in the rejection of claim 5 that is incorporated.
Huang further teaches
(B1) when the user copy operation is detected (Fig. 2, S204; [0045] “In Step S204, it is determined whether a copying request is received”), deleting an earliest saved copy content item when the copy content items existed in the clipboard reach a maximum number of the copy content items (Fig. 2, S208, S210; [0048]-[0052] discloses the copying items on the clipboard are sorted in a reverse order according to copying time(s) of the copying items, to provide sorted copying items, the number of the copying items in the set of copying items being equal to the preset display threshold), and creating a copy content item in the clipboard for the copy operation ([0052]-[0053] discloses a copying item can be added to the clipboard);
discloses the copying items in the clipboard comprise a copying time and a copying content);
the creating time of the item is the time when the item is created ([0073] discloses a copying time of the copying item refers to the time and/or date when the copying item is copied); and
the item content is the content copied from the copy operation ([0046] discloses a copying item that is requested by the copying request can be an item that the user desires to copy and use).

Regarding dependent claim 9, the combination of Han and Huang teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Han further teaches
 (B31) when the clipboard is empty and when a copy content item is created, obtaining the creating time of the copy content item, and setting a timeout time for a timer to be a clearing time, and then starting the timer ([0045] discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time having elapsed from when the respective clip and/or preview data item was copied. This implicitly discloses a timer is set and started when a clip or preview data item is created and set with the predefined amount of time);
(B32) when the earliest saved copy content item in the clipboard is deleted, turning off the timer when the clipboard is empty after the deletion; or, obtaining the creating time of the earliest saved copy content item in the clipboard when the clipboard discloses the clip and preview data items can be preserved in the clipboard 140 until the user deletes such items. This implicitly discloses a timer is deleted after a clip or preview data item is deleted); and
(B33) when the timer expires, deleting the earliest saved copy content item in the clipboard, turning off the timer when the clipboard is empty after the deletion; or, obtaining the creating time of the earliest saved copy content item in the clipboard when the clipboard is not empty after the deletion, and setting the timeout time of the timer as the clearing time, and then restarting the timer ([0045] discloses a clip and/or preview data item may also be deleted from the clipboard 140 based on a predefined amount of time having elapsed from when the respective clip and/or preview data item was copied. This implicitly discloses a clip or preview data item is deleted when the timer expires).

Regarding dependent claim 10, the combination of Han and Huang teaches all the limitations as set forth in the rejection of claim 5 that is incorporated.
Huang further teaches
(C1) when the user paste operation is detected, displaying the copy content items in the clipboard according to the creating time of the items (Fig. 4, 304; [0039] depicts presenting a clipboard containing a plurality of copying items 305; Fig. 5, 503; [0073] describes the copying items on the clipboard are sorted in a reverse order according to copying time(s) of the copying items, to provide sorted copying items, a copying time of the copying item refers to the time and/or date when the copying item is copied; [0052] discloses when the copying items on the clipboard is previously sorted, a set of copying items selected from the beginning of the sorted copying items can be displayed, the number of the copying items in the set of copying items being equal to the preset display threshold).

Regarding independent claim 11, it is a system claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above. Han further teaches the clipboard control system based on a mobile terminal, comprising a processor and a memory, wherein the memory is configured to store computer instructions, the processor executes the computer instructions and is configured to perform the operations of the method of claim 5 ([0019]-[0020]; Fig. 1, 150, 130; [0046]; [0044]).

Regarding dependent claim 12, it is a system claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 13, it is a system claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 14, it is a system claim that corresponding to the method of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 15, it is a system claim that corresponding to the method of claim 10. Therefore, it is rejected for the same reason as claim 10 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Worley (US 20180039385 A1) discloses a multi-item clipboard store.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968))
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143